DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 18 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“estimate whether one of a water component and a fat component is dominant or not in the maging region, and
determine, based on an estimation result, whether or not to generate at least one decimated phase map by performing perferm decimation processing on the at least one phase map”

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 14, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 15, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“estimate whether one of a water component and a fat component is dominant or not in the imaging region, and 
determine, based on an estimation result, whether or not to generate at least one decimated phase map by performing perform decimation processing on the at least one phase map”



in combination with the rest of the limitations of the claim. 
d. With respect to claim 16, the claim has been found allowable due to their dependencies on claim 15.
e. With respect to claim 17, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“estimating whether one of a water component and a fat component is dominant or not in the imaging region, and
determining, based on an estimation result, whether or not to generate at least one decimated phase map by performing decimation processing on the at least one phase map”

in combination with the rest of the limitations of the claim. 
f. With respect to claim 18, the claim has been found allowable due to their dependencies on claim 17.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

The prior art of record not relied on but considered pertinent Applicant’s disclosure is: Kuhara 2015/0355303 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone 

number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Frederick Wenderoth/ 
Examiner, Art Unit 2852

/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852